1

2

3

4

5

6

7
                                    UNITED STATES BANKRUPTCY COURT
8                                   WESTERN DISTRICT OF WASHINGTON
9
      In re:                                                Case No. 15-40659-BDL
10
                                                            ORDER APPROVING ATTORNEY’S
11    BRANDON PATRICK PETERSON                              COMPENSATION
12
                                      Debtor(s).
13

14             THIS MATTER came before the Court on the Attorney’s Application for Compensation in a

15   Chapter 13 Case filed by               ELLEN ANN BROWN                                                 .

16   (“Applicant”). Based on the application,

17             It is hereby ORDERED that:

18             1.     Applicant is awarded compensation of $____575.00___________________ as an
               administrative expense under 11 U.S.C. § 503(b).
19
               2.     The compensation shall be paid according to the confirmed plan or, if a plan is never
20
               confirmed, prior to dismissal or conversion (subject to applicable Trustee’s fee).
21
               3.     Unless the Court orders otherwise, if this case is dismissed or converted after plan
22             confirmation, the Chapter 13 Trustee shall send undisbursed plan payments on hand to
               debtor(s) in care of the Applicant, if the Applicant is the debtor(s)’ attorney at the time of
23             dismissal or

24

25


     Order Approving Attorney’s Compensation
     Local Forms W.D. Wash. Bankr., Form 13-10
     Eff. 12/14
             conversion.
1                                                    / / /End of Order/ / /
2    Presented by:
3    /s/ Ellen Ann Brown
                                                 _
     ELLEN ANN BROWN WSB 27992
4    744 S Fawcett Ave
     Tacoma, WA 98402
5    253-573-1958
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


     Order Approving Attorney’s Compensation
     Local Forms W.D. Wash. Bankr., Form 13-10
     Eff. 12/14
